Citation Nr: 0514756	
Decision Date: 05/05/05    Archive Date: 06/10/05

DOCKET NO.  95-39 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for paralysis of the lower 
extremities, to include as due to carbon tetrachloride 
exposure.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1956.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, so that additional development 
could be undertaken.  Following the completion of the 
requested actions, the case was returned to the Board for 
further review.  

While the case remained in remand status, the attorney who 
previously represented the veteran in this matter withdrew 
from such representation, and another attorney whose name 
appears on the title page of this document was appointed by 
the veteran for representation of his interests as to the 
issue herein on appeal.  


FINDINGS OF FACT

1.  It is not shown that paralysis of the veteran's lower 
extremities, if any, originated in service or that paralysis 
agitans or any other organic disease of the nervous system 
was present during the one year period following his 
discharge from service

2.  Any existing paralysis of the veteran's lower extremities 
is not shown to be the result of his period of active 
military service, or any incident therein, inclusive of 
exposure to carbon tetrachloride.


CONCLUSION OF LAW

Paralysis of the lower extremities, if any, was not incurred 
in or aggravated by active military duty, nor may paralysis 
agitans or any other organic disease of the nervous system be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, this matter was remanded to the RO in 
March 2004 in order to permit certain development to be 
undertaken, inclusive of ensuring compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000); obtaining the 
curriculum vitae of a particular physician; conducting a VA 
medical examination; and readjudication.  The record likewise 
reflects that this case had been remanded for additional 
actions on occasions prior to March 2004.  All of the 
directives of the Board set forth in prior remands appear to 
have been completed in full, and neither the veteran, nor his 
attorney, currently contend otherwise.  See Stegall v. West, 
11 Vet.App. 268, 270-71 (1998).  

The VCAA, which became law in November 2000, significantly 
added to the statutory law concerning VA duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to the duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the claimant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Full and complete written notice as to the 
foregoing was provided to the veteran through the RO's June 
2004 letter.  As such, VA's notice obligations have been 
fully met in this instance.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, records compiled 
by the service department have been obtained and made a part 
of the veteran's claims folder, as have all known and 
available examination and treatment records compiled during 
postservice years.  In addition, the veteran has been 
afforded multiple VA examinations during the course of the 
instant appeal.  Notation is made that the veteran failed to 
respond to the VA's correspondence in June 2004 in which he 
was requested to set forth those VA and non-VA medical 
providers who had treated him for his leg paralysis since his 
discharge from service or to submit any of the information or 
evidence outlined therein as still being needed to 
substantiate the claim herein under consideration.  Thus, it 
is concluded that all assistance due the veteran has been 
rendered to him.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for a pre-
initial-RO adjudication notice of the VCAA.  In this 
instance, while the enactment of the VCAA followed the 
initial RO adjudication, full notice of the VCAA followed 
with readjudication by the RO, and notice to the veteran, as 
provided by Pelegrini.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran under Bernard v. 
Brown, 4 Vet.App. 384 (1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

Service medical records are negative for complaints, 
diagnosis, or treatment for paralysis of the lower 
extremities, and there are no reports of treatment for or 
exposure to carbon tetrachloride.  In September 1955, the 
veteran was treated for scaling dermatitis of the left hand 
and both feet, and a June 1956 service separation examination 
noted his complaints of occasional bilateral leg cramps  
Clinical examination found no lower extremity abnormality.  
Dermatitis of the left palm and hand were diagnosed.

During a VA examination conducted in October 1956, there were 
no complaints or musculoskeletal findings with respect to the 
veteran's lower extremities.  A dermatology examination found 
dermatophytosis of the left hand and both feet.  

In May 1966, the veteran was admitted to Harbor General 
Hospital with complaints of a loss of sensation in the legs 
occurring in February 1966.  The veteran reported a history 
of temporary muscle weakness of two or three days in 1955, 
while he was in service.  In May 1966, an abnormal 
electromyogram demonstrated partial denervation of all lower 
extremities.  The examiner offered the following statement:

[t]he category of diseases that seem most 
likely to me are those of lower motor 
neuron involvement, such as the 
progressive peripheral neuropathies, with 
various causes, toxic, metabolic, or 
carcinomatous, possibly infectious in 
that infection was initially present at 
onset.  Also Gillian-Barre disease should 
be considered.

In June 1966, a left quadriceps biopsy was performed, which 
indicated polymyositis.  The diagnoses were neuropathic 
muscle weakness, "probably secondary to viral infection," 
as well as "schizoid personality; hysterical component to 
muscular weakness."

A VA neurological examination in 1967 found flaccid paresis 
of the lower extremities.  The veteran's flaccid paresis of 
the lower extremities was found to be secondary to 
encephalitis.  

A VA outpatient treatment record dated in August 1979, the 
veteran provided a history of paralysis of the lower legs 
since 1966.  The diagnosis was status post paralysis of the 
lower leg, by history, associated with residual lower leg 
weakness.  

At a November 1981 VA examination the veteran gave a history 
of dumping a soda bottle filled with carbon tetrachloride 
during service, which burned the palms of his hands and 
caused a viral infection.  He stated that he experienced 
amnesia with respect to this event and did not "remember the 
details" until 1981.  The diagnosis was congenital 
ichthyosis, with possible onychomycosis of the nails.

In February 1986, the Commanding Officer of Headquarters, 
22nd Combat Support Group (Strategic Air Command) at March 
Air Force Base, reported that a search of hospital records, 
personnel records, and records belonging to the Office of 
Special Investigations did not reveal any evidence pertaining 
to the veteran.  Additionally, the Department of the Air 
Force, reported in April 1986, that a review of records at 
the March Air Force Base hospital did not disclose any 
treatment records pertaining to the veteran for an alleged 
carbon tetrachloride burn.

A VA outpatient treatment record, dated in February 1994, 
noted that the veteran had a severe rash.  The veteran 
reported having the rash since exposure to carbon 
tetrachloride in the 1950s.  

An April 1994 VA pathology report noted a reported history of 
a 1955 carbon tetrachloride burn.  A punch biopsy from the 
palm of the left hand indicated chronic inactive superficial 
perivascular dermatitis.  The epidermis was found to be 
unremarkable.  It was the opinion of the pathologist, O. 
Rubinstein, M.D., that the lesion was consistent with an old 
episode of a carbon tetrachloride burn.  

VA outpatient treatment records from 1994 to 1996 report a 
history of exposure to carbon tetrachloride.  A VA 
dermatology evaluation in November 1994 assessed dermopathy, 
secondary to carbon tetrachloride exposure.  In June and 
December 1996, VA outpatient treatment records noted carbon 
tetrachloride exposure in 1955.  

In January 1997, the veteran was afforded a VA examination by 
an endocrinologist.  At that time, he provided a history that 
paralysis of his lower extremities, loss of power, and muscle 
weakness were secondary to a carbon tetrachloride burn during 
military service in 1955.  Examination of the skin revealed 
marked desquamation of the skin, particularly the hands and 
feet.  The hands and nails were found to be in slight 
deterioration, and the skin was noted to be extremely dry, 
with severe cracking and bleeding.  The examiner stated that 
the veteran's hand lesions were "perfectly consistent [with] 
chemical injury [with] deformity of the integument."  
Examination of the musculoskeletal system revealed diffuse 
muscle weakness, especially of the arms and legs, with the 
fingers being only a little weak.  The examiner noted 
substantial desquamation of the feet and soles, with cracking 
skin, as well as poor condition of the nails, consistent with 
past chemical exposure.  The examiner regarded these findings 
as a manifestation of integumentary disfigurement. 

A VA neurological examination conducted in March 1997, 
reported muscle weakness in the upper and lower extremities.  
It was noted that the veteran reported that muscle weakness 
below the waist began in 1955, with a history of exposure to 
carbon tetrachloride in the 1950s.  The impressions were 
history of muscle weakness, functional component upon 
examination, and rule out myopathy and neuropathy, secondary 
to hypothyroidism.  In an addendum to the examination, mild 
non-specific peripheral nerve and muscle involvement was 
reported.  The examiner opined that it was "possible that 
the changes are the residuum of exposure to carbon 
tetrachloride."  

In December 1997, the same examiner stated that review of the 
medical record, temporal profile of neurological symptoms and 
signs, and laboratory test results showed that there was more 
than a 50 percent chance that the veteran's neurological 
condition had a different etiology other than claimed 
exposure to carbon tetrachloride in service.  

At a March 1997 VA electromyography study the veteran 
reported complaints of weakness in the extremities, 
particularly in his lower extremities, as a result of 
inservice exposure to carbon tetrachloride in the 1950s.  The 
provisional diagnosis was carbon tetrachloride-induced muscle 
weakness, primarily in the lower extremities.  Sensory 
examination was within normal limits.  The impression was 
extremity weakness that was greatest in the lower 
extremities.  Nerve conduction velocity testing was within 
normal limits.  Needle examination of the right vastus and 
anterior tibia was performed; however, the veteran could not 
tolerate further testing.  The impression was no definite 
evidence of polyneuropathy, but the examination was judged by 
the examiner to be incomplete.  

A VA outpatient treatment record in April 1997 indicated a 
history of bilateral lower extremity weakness since 1955.  
The assessment was of a history of muscle weakness, rule out 
myopathy.  

A VA computerized tomography of the head in April 1997 noted 
a clinical history of carbon tetrachloride poisoning and 
amnesia.  The impression was of a small lacunar infarction of 
the right frontal lobe near the tip of the frontal horn of 
the lateral ventricle. 

In October 1997, the VA Chief of Hematology/Transfusion 
Service reviewed the above-referenced 1994 pathology report 
and concluded that there was no confirmatory evidence that 
the lesion was due to carbon tetrachloride.  That same 
physician opined in December 1997 that there was a greater 
than 50 percent chance that the 1994 lesion was caused by 
something other than an old carbon tetrachloride burn.  The 
physician concluded that findings from the histologic 
examination were non-specific, in that the skin lesions could 
have been caused by any irritation or inflammation, 
"whatever the causative agent was."

In July 2001, the Social Security Administration reported 
that any records they may have had regarding the veteran from 
1966 to 1967 had been purged.

VA's Chief Pathologist of the Pathology and Laboratory 
Product Line, B. E. Dunn, M.D., noted in August 2001, that 
Dr. Rubinstein, the pathologist that compiled the 1994 
pathology report, was no longer with VA.  Dr. Dunn, noting 
that level two pathological evidence was not available.  Dr. 
Dunn did review levels one and three of the pathology 
specimen taken in 1994, and concluded, as follows:

This skin biopsy is normal.  I see no 
evidence to suggest injury with carbon 
tetrachloride or any other noxious agent.  

While there are a few scattered 
lymphocytes present in the dermis of the 
specimen, in my opinion these are too few 
in number to render a diagnosis of 
perivascular dermatitis.  This small 
number of lymphocytes can be seen in the 
skin of normal patients.

In a statement, dated in November 2001, Dr. Rubinstein, now 
an Associate Professor of Pathology at Chicago Medical 
School, indicated that he had reviewed the tissue slide of 
the skin biopsy taken in 1994.  Dr. Rubinstein offered the 
following conclusion:

[t]he tissue section represents mild, 
chronic, inactive superficial 
perivascular dermatitis.  Conceivably in 
this lesion (sic) could have been caused 
by an old episode of carbon tetrachloride 
burn and I have used the term 
"consistent with" in my tissue report 
to point out this fact.  

However, this particular lesion is 
nonspecific and as such many other 
etiologic agents such as many types of 
contact dermatitis, drug eruptions, viral 
and fungal conditions, etc. could have 
caused it.  Therefore, it is impossible 
to determine in this case that the lesion 
was caused more likely than not by a 
carbon tetrachloride burn.  

A VA dermatology examination conducted in February 2002, 
reported a history of carbon tetrachloride burns while in 
service.  The diagnoses were likely onychomycosis and eczema 
of the hands.  An addendum to such report noted that the 
veteran had irritant hand dermatitis from frequent washing 
and not dyshidrotic eczema.  

A report of an excisional biopsy of the left palm taken in 
February 2002 noted a "history of exposure" to carbon 
tetrachloride in service, and a chronic rash.  No significant 
abnormality was found.  The slides showed acral skin with 
thick stratum coreum, unremarkable epidermis and dermis, as 
well as subcutaneous fatty tissue containing nerve bundles 
and Pacinian corpuscles.  The pathologist noted the 
following:

[p]revious report was dermal neuroma.  
However, further examination found that 
nerve bundles, while numerous, do not 
extend significantly into dermis.  The 
report is therefore modified.  The cause 
of [the veteran's] chronic rash is still 
not clear.

Following entry of the Board's March 2004 remand, the 
curriculum vitae of B. E. Dunn, M.D., was added to the 
record.  That document indicates that Dr. Dunn is a board 
certified pathologist, that he was working as the Chief 
Pathologist, Veterans Integrated Service Network 12, as well 
as a Professor and Vice Chairman of the Department of 
Pathology of the Medical College of Wisconsin.  

Pursuant to the Board's directive, the veteran was afforded a 
VA neurological examination in October 2004.  Findings 
therefrom demonstrated give-way on strength testing of his 
toes with dorsiflexion and plantar flexion; strength testing 
was otherwise normal.  In the opinion of the examiner, the 
veteran did not have lower extremity paralysis.  The etiology 
of his symptoms of leg cramps, reportedly beginning in 
service in 1955, was found to be unclear and although the 
appellant reported currently experiencing a number of 
neurological symptoms, the examiner found no apparent 
physiological basis for those symptoms.  In the examiner's 
professional opinion, it was less likely than not the 
veteran's current lower extremity complaints were related to 
any neurological symptoms that he experienced in service.  

An addendum to the VA examination report of October 2004 was 
prepared by the same examiner in November 2004, wherein it 
was reported that the examiner had made a complete review of 
the veteran's claims folder.  The examiner offered the 
following observations:

It is less likely than not that (the veteran's) 
paralysis or weakness of either of his lower 
extremities had its onset during his period of 
military service from July 1952 to June 1956.  
Medical records during that time indicated that 
he had no neurological complaints or 
abnormalities.  Leg weakness that developed in 
1966, 10 years after discharge from the service, 
is not related to his period of service or any 
event during his time in the service.

The likely etiology of (the veteran's) lower 
extremity weakness or paralysis that developed in 
1966 is a viral infection that he developed in 
February 1966.

It is less likely than not that this viral 
infection responsible for the onset of (the 
veteran's) lower extremity weakness was first 
present during his period of service or within 
one year after his discharge from the service.  
Medical records do not indicate that (the 
veteran) actually demonstrated weakness until 
1966, 10 years after his discharge from the 
service.  (The veteran's) report of occasional 
leg cramps at the time of his discharge from the 
service is not related to the lower extremity 
weakness that developed in 1966.

Analysis

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days of 
more during a period of war or during peacetime service after 
December 31, 1946, and a chronic disease, such as paralysis 
agitans or other organic disease of the nervous system, 
becomes manifest to a degree of ten percent or more within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

It is the veteran's primary contention that he was exposed to 
carbon tetrachloride in service, and that he developed a 
paralysis of his lower extremities as a direct result of such 
exposure.  Notwithstanding such contention, a preponderance 
of the evidence is found to be against the veteran's claim 
for service connection for paralysis of the lower 
extremities, to include as due to carbon tetrachloride 
exposure.  Simply put, there is no evidence of current 
disability involving a paralysis of the lower extremities, 
and to the extent that there are lower extremity neurological 
abnormalities, such as a mildly diminished toe muscle 
strength, no persuasive competent evidence is presented to 
indicate that any such abnormality originated in-service, or 
that paralysis agitans or other organic disease of the 
nervous system was compensably disabling within the one-year 
period immediately following the veteran's discharge from 
service.  Moreover, the overwhelming preponderance of the 
competent evidence of record is against finding that the 
claimed paralysis or weakness of the lower extremities is the 
result of any asserted inservice exposure to carbon 
tetrachloride.  

When flaccid paresis of the lower extremities was first 
diagnosed in 1967, it was clinically reported as due to 
encephalitis.  The subsequent medical evidence of record, 
approximately 40 years after service discharge that relates a 
skin disorder to exposure to carbon tetrachloride was based 
on the veteran's self-reported history, thereby rendering 
such evidence incompetent.  See LeShore v. Brown, 8 Vet.App. 
406 (1995).  Although Dr. Rubinstein indicated in 1994, that 
the lesion of the left hand was consistent with an old 
episode of carbon tetrachloride burn, he later stated that 
the lesion was nonspecific.  As such, many other etiologic 
agents such as contact dermatitis, drug eruptions, and viral 
and fungal conditions, could have caused it.  He further 
stated that it was impossible to determine in this case that 
the lesion was caused more likely than not by a carbon 
tetrachloride burn.  Additionally, the VA's pathologist, Dr. 
Dunn, concluded in August 2001, that there was no evidence to 
suggest injury of the veteran with carbon tetrachloride or 
any other noxious agent.  

The Board recognizes the veteran's sincerely held personal 
belief that he was exposed to carbon tetrachloride in 
service, and that any diagnosed lower extremity neurological 
disorder is causally related thereto.  The veteran, however, 
as a lay person untrained in the field of medical 
diagnostics, is incompetent to offer an opinion that requires 
specialized medical knowledge.  Lathan v. Brown, 7 Vet.App. 
359, 365 (1995); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The veteran's assertions that he was exposed to 
carbon tetrachloride in service and that there is a causal 
nexus between any currently diagnosed lower extremity 
paralysis and claimed inservice exposure, do not constitute 
competent medical evidence because there is no indication 
that he has the medical training, expertise, or diagnostic 
ability to identify such chemical or exposure thereto, or to 
link the claimed exposure with subsequent symptomatology or 
manifestations.  Heuer v. Brown, 7 Vet.App. 379, 384 (1995).

The Board further acknowledges the veteran's strongly held 
belief that the dermatitis noted in service in 1955 reflects 
his exposure to carbon tetrachloride.  The sick call reports, 
however, do not relate the dermatitis to carbon tetrachloride 
exposure.  While service connection for dermatophytosis of 
the hands and feet was granted in November 1956, that award 
was based on service medical records showing inservice 
treatment for dermatitis, and an October 1956 VA examination 
that diagnosed dermatophytosis of the hands and feet.  
Service connection for this disability was not based on 
inservice exposure to carbon tetrachloride, and neither the 
service medical records nor the VA examination conducted in 
October 1956 refer to any exposure to carbon tetrachloride.

The benefit sought on appeal is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for paralysis of the lower extremities, to 
include as due to carbon tetrachloride exposure, is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


